UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1947


DOROTHY TAYLOR BLOWE,

                  Plaintiff - Appellant,

             v.

BANK OF AMERICA, NA; ELILOU NAVARRO; VERONICA GONZALES,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:07-cv-00595-RAJ-JEB)


Submitted:    February 11, 2009             Decided:   March 13, 2009


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Dorothy Taylor Blowe, Appellant Pro Se.        Ruth L.       Goodboe,
MCGUIREWOODS, LLP, Norfolk, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dorothy      Taylor        Blowe       seeks   to    appeal    the     district

court’s order granting the motion to dismiss filed by Bank of

America, Elilou Navarro, and Veronica Velasquez * (collectively,

“Defendants”).             In her amended complaint, Blowe claimed that

Defendants’ actions constituted violations of: (1) Title VII of

the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to

2000e-17 (2000) (“Title VII”); (2) the Age Discrimination in

Employment Act, 29 U.S.C. §§ 621-634 (2000) (“ADEA”); (3) the

Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213 (2000)

(“ADA”); and (4) the Equal Pay Act, 29 U.S.C. § 206(d) (2000)

(“EPA”).           Defendants subsequently filed a motion to dismiss,

asserting          that   Blowe     had    failed       to    put   forth     any    facts   in

support of her claims under Title VII or the EPA.                                   Defendants

also       moved    to    dismiss    all    claims       against     the     two    individual

defendants, Navarro and Velasquez, on the ground that they did

not qualify as “employers” as defined under Title VII, the ADA,

the ADEA, or the EPA.

               While the district court granted Defendants’ motion to

dismiss, we conclude that its order did not constitute a final

judgment as to all claims against all defendants.                                  Notably, in


       *
       Veronica Velasquez was erroneously identified as “Veronica
Gonzales” in Blowe’s complaint.



                                                  2
their motion to dismiss, Defendants did not contend that the ADA

or the ADEA claims against Bank of America should be dismissed.

In its opinion and order granting Defendants’ motion to dismiss,

the district court likewise made no ruling on Blowe’s claims

against    Bank     of      America     under    the     ADA     or     the       ADEA.

Nevertheless,      following     the    district    court’s      order       granting

Defendants’ motion to dismiss, the Clerk entered judgment and

removed    the   case    from   the    active   docket,       deeming    it    to   be

closed.

            On    appeal,    Defendants      concede    that    their    motion      to

dismiss did not address Blowe’s claims against Bank of America

under the ADA or the ADEA.             In spite of this fact, Defendants

contend that because the district court entered judgment and

removed the matter from its active docket, Fed. R. Civ. P. 54(b)

provides this court with jurisdiction to consider the claims

raised in Blowe’s appeal.         However, this assertion is meritless.

While an order that dismisses less than all parties and claims

is generally not considered to be final, Rule 54(b) provides

that an order is immediately appealable if the district court:

“(1) expressly directs entry of judgment as to those claims or

parties;   and    (2)    expressly     determines      that    there    is   no   just

reason for delay.”          Baird v. Palmer, 114 F.3d 39, 42 (4th Cir.

1997).     In the present case, while the district court granted

the motion to dismiss as to specific claims and parties, the

                                         3
court    made    no     express      determination        that    there    was      no    just

reason to delay entry of judgment as to the issues and parties

that were the subject of its ruling.                      Accordingly, because the

district court did not certify its order under Rule 54(b), it

provides no basis for jurisdiction over this appeal.

            In       light      of    the     fact    that       the    order       granting

Defendants’       motion       to    dismiss       does   not    constitute         a    final

decision of the district court, it does not qualify for review

under 28 U.S.C. § 1291 (2006), nor does it fall within any of

the     interlocutory          categories          enumerated      under       28       U.S.C.

§ 1292(a) (2006).              See Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 546 (1949).                Furthermore, the district court has

not   certified        its   order     for   immediate       review     pursuant         to    28

U.S.C. § 1292(b) (2006).                Finally, the order is not appealable

under the collateral order exception to the final judgment rule.

See Coopers & Lybrand v. Livesay, 437 U.S. 463, 468 (1978);

Firestone       Tire    &    Rubber     Co. v.      Risjord,      449   U.S.     368,         376

(1981).

            Accordingly, because the order Blowe seeks to appeal

is    neither    a     final    order   nor    an    appealable        interlocutory           or

collateral order, we dismiss the appeal for lack of jurisdiction

and remand the case to the district court with instructions to

vacate    the    Clerk’s       entry    of    judgment,      reopen      the    case,         and

commence further proceedings.                  We dispense with oral argument

                                               4
because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                          DISMISSED AND REMANDED




                               5